                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

JENNIFER HORN,

       Plaintiff,

v.                                                                Civ. No. 18-CV-1129-MV-SCY

GUGLIELMO & ASSOCIATES PLLC,
LVNV FUNDING, LLC, and DONALD
MEISINGER, its Collection Agency Member

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Plaintiff’s Motion to Remand to State Court

Due to $48,500 Offer on November 8 and Lack of Diversity. [Doc. 6]. The Court,

having considered the motion, briefs, and relevant law, and being otherwise fully informed, finds

that the Motion is well-taken and will be granted.

                                        BACKGROUND

       On September 21, 2018, Plaintiff Jennifer Horn filed this action in state court against

Defendant Guglielmo & Associates PLLC, Defendant LVNV Funding, LLC, and Defendant

Donald Meisinger, its Collection Agency Member. Plaintiff asserts in her complaint a claim under

the New Mexico Unfair Trade Practices Act, NMSA 1978 §§ 57-12-1 to -26 (“UPA”), which

provides a plaintiff the ability to recover treble damages, and she further brings claims for

restitution, disgorgement, and unjust enrichment damages. Plaintiff alleges that Defendants made

her social security number, signature, and bank account number public, and thus are in violation

of the UPA. The face of the complaint does not refer to any monetary amounts.

       On November 8, 2018, Plaintiff made a settlement offer of $48,500. On December 3, 2018,

Defendants filed a notice of removal asserting that the Court has diversity jurisdiction because the

                                                 1
parties are citizens of different states and the matter in controversy exceeds $75,000. On December

18, 2018, Plaintiff made a second settlement offer for $45,000. On that same day, Plaintiff filed

the present motion to remand.

                                      LEGAL STANDARD

       Federal courts are courts of limited jurisdiction, and there is a presumption against removal

jurisdiction, which the defendant seeking removal must overcome. See Fajen v. Found. Reserve

Ins. Co., 683 F.2d 331, 333 (10th Cir. 1982); see also Martin v. Franklin Capital Corp., 251 F.3d

1283, 1290 (10th Cir. 2001). Removal statutes are to be strictly construed, and all doubts are to be

resolved against removal. Id.

       Defendants removed this case to federal court based on diversity jurisdiction. To invoke

diversity jurisdiction, “a party must show that complete diversity of citizenship exists between the

adverse parties and that the amount in controversy exceeds $75,000.” Dutcher v. Matheson, 733

F.3d 980, 987 (10th Cir. 2013). When analyzing a removal based on diversity jurisdiction, the

amount in controversy “is ordinarily determined by the allegations in the complaint, or, where they

are not dispositive, by the allegations in the notice of removal.” Laughlin v. Kmart Corp., 50 F.3d

871, 873 (10th Cir. 1995) (citation omitted); see also Siloam Springs Hotel, L.L.C. v. Century Sur.

Co., 781 F.3d 1233, 1239 (10th Cir. 2015) (“[T]he relevant time period for determining the

existence of complete diversity is the time of the filing of the complaint.”). A matter may be

remanded to state court if the federal court lacks subject matter jurisdiction (such as diversity

jurisdiction). 28 U.S.C. § 1447(c). Where a state court complaint does not identify a specific

amount that the plaintiff seeks to recover, the burden is on the defendant seeking removal to prove

jurisdictional facts by a preponderance of the evidence such that the amount in controversy may

exceed $75,000. McPhail v. Deere & Co., 529 F.3d 947 (10th Cir. 2008). “The burden of



                                                 2
establishing subject-matter jurisdiction is on the party asserting jurisdiction.” Montoya v. Chao,

296 F.3d 952, 955 (10th Cir. 2002) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994)).

        “[T]he defendant must affirmatively establish jurisdiction by proving jurisdictional facts

that [make] it possible that $75,000 [is] in play.” Id. at 955 (emphasis in original). The Tenth

Circuit has held that “[b]oth the requisite amount in controversy and the existence of diversity

must be affirmatively established on the face of either the petition or the removal notice.” Laughlin,

50 F.3d at 873. “Moreover, there is a presumption against removal jurisdiction.” Id. (citation

omitted). A defendant seeking removal can establish jurisdictional facts by a preponderance in a

number of ways:

        by contentions, interrogatories or admissions in state court; by calculation from the
        complaint’s allegations[;] by reference to the plaintiff’s informal estimates or
        settlement demands[;] or by introducing evidence, in the form of affidavits from
        the defendant’s employees or experts, about how much it would cost to satisfy the
        plaintiff’s demands.

McPhail, 529 F.3d at 954 (quoting Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 541-42 (7th

Cir. 2006)).

                                          DISCUSSION

   I.      The Court does not have Diversity Jurisdiction because the Matter in Controversy
           does not Exceed $75,000.

        Defendants argue that this Court has federal diversity jurisdiction because the parties are

diverse as Defendant Meisinger was fraudulently joined, and thus, his citizenship should be

disregarded, and the amount in controversy exceeds $75,000. The Court will first analyze whether

the amount in controversy exceeds $75,000, and if the amount in controversy does not exceed

$75,000, the Court will remand to state court. See 28 U.S.C. § 1447 (“If at any time before final

judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

                                                  3
remanded.”); see also Tuck v. United Servs. Auto. Ass’n, 859 F. 2d 842, 844 (10th Cir. 1988) (“A

court lacking jurisdiction . . . must dismiss the cause at any stage of the proceedings in which it

becomes apparent that jurisdiction is lacking.” (quoting Basso v. Utah Power & Light Co., 495 F.

2d 906, 909 (10th Cir. 1974)), cert. denied, 489 U. S. 1080 (1989)).

       Defendants contend that the amount in controversy exceeds $75,000 because Plaintiff

brings a claim under the UPA, which provides a plaintiff the ability to recover treble damages, and

because Plaintiff brings a claim for restitution, disgorgement, and unjust enrichment damages. To

demonstrate by a preponderance of evidence that the amount in controversy exceeds $75,000,

Defendants provide the Court with two affidavits that make a blanket statement that the amount in

controversy exceeds $75,000. Specifically, both affidavits state that the matter in controversy “is

over $75,000.” See Aff. of Paul D. Guglielmo, ECF No. 7-1, ¶ 4; and Aff. of June Choi-Bell, ECF

No. 7-2, ¶ 3. On the other hand, Plaintiff argues that the amount in controversy does not exceed

$75,000 because she offered to settle the case twice, first for $48,500 and again for $45,000, and

as a result, she stipulates that the amount in controversy is less than $75,000, exclusive of interests

and costs.

       The Court finds that Defendants have not shouldered the burden to prove by a

preponderance of evidence that the matter in controversy exceeds $75,000. The claim under the

UPA, the potential for treble damages and claims for restitution, disgorgement, and unjust

enrichment damages alone are not enough to meet the jurisdictional threshold. See Cordova v.

Jenkins, No. CV 16-460 KG/KBM, 2018 WL 6519131, at *3 (D.N.M. Dec. 11, 2018) (finding that

even with treble, punitive and compensatory damages jurisdictional amount was not met for

$1,062.50 in allegedly fraudulent attorney’s fees). Defendants have not demonstrated a monetary




                                                  4
value supported by facts or evidence that would demonstrate that the amount in controversy

exceeds $75,000.

       The Court finds Plaintiff’s settlement offers most compelling in determining the

jurisdictional amount. A plaintiff’s proposed settlement amount “is relevant evidence of the

amount in controversy if it appears to reflect a reasonable estimate of the plaintiff’s claim.”

McPhail v. Deere & Co.,529 F.3d 947, 954 (10th Cir. 2008) (citing Cohn v. Petsmart, Inc., 281

F.3d 837, 840 (9th Cir. 2002)). “[D]ocuments that demonstrate plaintiff’s own estimation of its

claim are a proper means of supporting the allegations in the notice of removal, even though they

cannot be used to support the ultimate amount of liability.” Id. (relying on Meridian Security Ins.

Co. v. Sadowski, 441 F.3d 536, 540-43 (7th Cir. 2006) (Easterbrook, J.)). Plaintiff here offered to

settle the matter for less than the jurisdictional amount twice, once before removal occurred and

again after removal occurred. Plaintiff’s proposed settlement amounts appear to reflect a

reasonable estimate of her claim because she does not allege severe harm. Plaintiff’s cause of

action arises from the publication of her social security number, signature, and bank account

number. Defendants do not guide the Court on how to find that the substance and nature of the

injuries and damages described in the pleadings exceed $75,000. See Hanna v. Miller, 163 F.

Supp. 2d 1302, 1306 (D.N.M. 2001) (finding that “courts may consider the substance and nature

of the injuries and damages described in the pleadings[. . .]” to determine that matter in controversy

exceeds $75,000 (citing Gebbia v. Wal–Mart Stores, Inc., 233 F.3d 880, 882–83 (5th Cir.2000);

Simon v. Wal–Mart Stores, Inc., 193 F.3d 848, 850–51 (5th Cir.1999); Chase v. Shop ‘N Save

Warehouse Foods, Inc., 110 F.3d 424, 429–30 (7th Cir.1997); Singer v. State Farm Mut. Auto. Ins.

Co., 116 F.3d 373, 376 (9th Cir.1997)); see also Hilley v. Walgreen Co., No. 10CV00325

WJ/WDS, 2010 WL 11619271, at *2 (D.N.M. July 1, 2010) (finding that demand letter demanding



                                                  5
$750,000 in damages in combination with severe allegations in complaint met jurisdictional

amount by a preponderance of evidence).

         Since the amount in controversy could not be ascertained based on the contents of the initial

pleading, Defendants were required in its notice of removal to “show how much is in controversy

through other means.” McPhail, 529 F.3d at 955. Defendants failed to do so. Defendants do not

provide any facts or evidence in the notice of removal or through other means that would

demonstrate that Plaintiff’s damages exceed $75,000. Finally, Defendants’ affidavits are self-

serving, and do not provide any facts that would demonstrate that the amount in controversy

exceeds $75,000. See Murray v. City of Sapulpa, 45 F.3d 1417, 1422 (10th Cir. 1995). Therefore,

the amount in controversy does not exceed the jurisdictional threshold and, for this reason alone,

this Court does not have diversity jurisdiction. Because the amount in controversy requirement

for diversity jurisdiction has not been met, the Court need not reach the issue of whether there is

complete diversity among the parties.

   II.      The Court will not Award Attorney’s Fees because Defendants had Reasonable
            Arguments Supported by Authority.

         Under 28 U.S.C. Section 1447(c), the Tenth Circuit has limited district courts’ discretion

to impose costs and fees to those cases in which the removal was objectively unreasonable. See

Garret v. Cook, 652 F.3d 1249, 1254 (10th Cir. 2011) (“[C]ourts may award attorney’s fees under

§ 1447(c) only where the removing party lacked an objectively reasonable basis for seeking

removal.”). “The district court does not have to find that the state court action has been removed

in bad faith as a prerequisite to awarding attorney fees and costs under § 1447(c).” Excell, Inc. v.

Sterling Boiler & Mech., Inc., 17 F.3d 318, 322 (10th Cir. 1997).

         Here, Defendants made reasonable arguments and cited authority that supported the

conclusion that the case could be removed to federal court. See Archuleta v. Taos Living Ctr., LLC,

                                                  6
791 F. Supp. 2d 1066, 1082 (D.N.M. 2011) (finding that the plaintiff was not entitled to costs and

attorney’s fees incurred as a result of the defendant’s removal where the defendant made good-

faith arguments with supporting authority). Therefore, attorney’s fees are not warranted.

                                        CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand to State Court Due

to $48,500 Offer on November 8 and Lack of Diversity [Doc. 6] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Attorney’s Fees request is DENIED.

       IT IS FINALLY ORDERED that the Clerk of this Court will take the necessary actions

to REMAND the case to the First Judicial District Court, County of Santa Fe, New Mexico.



DATED this 28th day of May, 2019.

                                                    ____________________________________
                                                    MARTHA VÁZQUEZ
                                                    UNITED STATES DISTRICT JUDGE




                                                7
